 In the Matter of MUNRO-VAN HELMS MANUFACTURING COMPANY,EMPLOYERandINTERNATIONALASSOCIATIONOFMACHINISTS,PETITIONERCase No. 10-RC-168.-Decided January 13, 1949DECISIONANDORDERUpon an amended petition duly filed, a hearing was held beforea hearing officer of the National Labor Relations Board.The hear-ing officer's rulings made at the hearing are freefrom prejudicialerror and are hereby affirmed.The Petitioner's motion tocorrectthe transcript of the hearing is hereby granted.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and an intervening union, International Moldersand Foundry Workers Union of North America, A. F. L., hereincalled the Intervenor, are labor organizations claiming to representcertain employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit, for purposes of collective bargaining,composed of machine and pattern shop, machine production depart-ment, and maintenance department employees at the Employer'sMunford, Alabama, plant.The Employer and the Intervenor con-tend that the unit sought is inappropriate.*Chairman Herzog and Members Houston and Gray.81 N. L. R. B., No. 19.129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the manufacture of soil pipe and fit-tings.Its plant consists of a large foundry where pipe castings aremade, and several connected rooms and adjacent buildings where pat-terns are made, castings are drilled, machined and ground, and mainte-nance department employees are housed.The group which the Petitioner seeks to represent is composed ofplant employees who are not foundry workers.,These employees arepredominantly craftsmen, classified as carpenters, tool makers, ma-chinists, pattern makers, welders, electricians, and machine repairmechanics.2There is no appreciable interchange between them andthe foundry workers; and the two groups, for the most part, workdifferent hours.The bargaining history at the Employer's plant shows that onApril 25, 1946, the Employer recognized the Intervenor as the bargain-ing representative of all production and maintenance employees atits plant, including those now sought by the Petitioner, and, on thatdate, executed a 1-year bargaining contract with the Intervenorcovering such employees.Thereafter, on April 25, 1947, a new 1-yearagreement, covering the same employees and containing a union shopclause, was executed by the Intervenor and the Employer ; and thatagreement was subsequently amended by the parties in August 1947,and again in January 1948.As a result of an extension clause in the1948 amendment, the Intervenor represented the production andmaintenance employees when the instant petition was filed.3Inasmuch as the employees within the proposed unit constitute amulti-craft group with different skills, and because of the collectivebargaining history on a more comprehensive basis, we find that the unit1There are approximately 225 employees,classified,inpart,asmolders, laborers,mill operators,grinders,and casting handlers,who work in the foundryThe foundryworkers are,for the most part, paid on a piece-work basis.2 There are approximately 44 employees in the group which the Petitioner seeks to,representThese employees are paid hourly rates.,There is evidence in the record showing that on two occasions during the incumbencyof the Intervenor,employees within the unit proposed by the Petitioner were representedby a Machinist Committee in the negotiation of wage rates.On the first occasion, inOctober 1946,it is evident that the Intervenor took part in the negotiations,and a re-sulting agreement was executed by it, alone,on behalf 6f the employees concerned.Onthe second occasion,in early 1948,the Employer signed a memorandum of agreement,concluded solely with the Machinist Committee,which established wage rates for recentlyhired machine operators;such memorandum,however,referred to the Employer's thenexisting agreement with the Intervenor, and specifically affirmed the machine productionrates established thereby for other employees.Such evidence,in our opinion,isnot sufficiently decisive to override the collectivebargaining history on an over-all basis and to cause us to depart from our rule of deny-ing multi-craft severance in the face of a history of bargaining on a wider patternContrastMatter of Armstrong Cork Company,80 N. 'L R. B.,1328, andMatter ofGoodyear Tire & RubberGo, 80 N. L. R B.,1347,where the Board established multi-craft units in the absence of a contrary bargaining history. MUNRO-VAN HELMS MANUFACTURING COMPANY131sought is inappropriate for collective bargaining.4Accordingly, weshall dismiss the petition.ORDERIT IS HEREBYORDEREDthat the petition filed herein be, and it herebyis, dismissed.4Matter of Pepsi-Cola Company,78 N L.R B 790;Matter of Libbey Owens-FordGlass Company,78 N. L. R B. 1170;See alsoMatter of Kimberly-Clark Corporation,78 N. L It. B. 478,andMatter of George S Mepham Corporation,78 N. L It. B. 1081.The decision inMatter of T. C. King Pipe Company,et at.,74 N. L. It.B 468, is herebyoverruled to the extent that theKingcase permitted the severance of multi-craft unitsin the face of collective bargaining histories on more comprehensive bases829595-50-vol. 81-10